157 S.W.3d 411 (2005)
John M. GALLAGHER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64223.
Missouri Court of Appeals, Western District.
March 15, 2005.
Susan Lynn Hogan, Appellate Defender, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Asst. Attorney General, Jefferson City, for Respondent.
*412 Before ROBERT G. ULRICH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
This is an appeal from a judgment denying Appellant's Rule 24.035 motion. Appellant filed this motion seeking to vacate his conviction for driving while intoxicated, for which he was sentenced as a prior and persistent offender to a term of seven years in the Missouri Department of Corrections. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).